Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 27, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  160569(55)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  GREAT LAKES CAPITAL FUND FOR                                                                          Richard H. Bernstein
  HOUSING LIMITED PARTNERSHIP XII,                                                                      Elizabeth T. Clement
            Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices
                                                                      SC: 160569
  v                                                                   COA: 349916
                                                                      Saginaw CC: 18-035570-CB
  ERWIN COMPANIES, LLC, and
  STACY ERWIN OAKES,
             Defendants-Appellants.
  _______________________________________/

         On order of the Chief Justice, the motion to waive fees is DENIED. The corporate
  appellant is not eligible for a waiver of fees. MCR 2.002(A)(1). The filing fee shall be
  paid within 21 days of the date of this order or else the application for leave to appeal will
  be administratively dismissed.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 November 27, 2019

                                                                                Clerk